Exhibit 10.1

 

CONFORMED AS EXECUTED

 

FIRST AMENDMENT

 

FIRST AMENDMENT (this “First Amendment”), dated as of February 22, 2005, among
Nash-Finch Company, a Delaware corporation (the “Borrower”), the lenders party
to the Credit Agreement referred to below (the “Lenders”) and Deutsche Bank
Trust Company Americas, as Administrative Agent for the Lenders (the
“Administrative Agent”).  All capitalized terms used herein and not otherwise
defined shall have the respective meanings provided such terms in the Credit
Agreement referred to below.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Lenders, the Syndication Agent, the Documentation
Agents and the Administrative Agent have entered into that certain Credit
Agreement, dated as of November 12, 2004 (as amended, modified or supplemented
through, but not including, the date hereof, the “Credit Agreement”); and

 

WHEREAS, subject to the terms, conditions and agreements herein set forth, the
parties hereto have agreed to amend the Credit Agreement as set forth herein;

 

NOW, THEREFORE, it is agreed:

 

I.                      Amendments to the Credit Agreement:

 


1.             SECTION 4.02(C) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I)
INSERTING THE TEXT “FIRST AMENDMENT” IMMEDIATELY PRIOR TO THE TEXT “EFFECTIVE
DATE” APPEARING IN SAID SECTION AND (II) INSERTING THE FOLLOWING TEXT
IMMEDIATELY AFTER THE TEXT “SECTIONS 4.02(G) AND (H)” APPEARING IN SAID SECTION:


 

“; provided that notwithstanding anything to the contrary contained in this
Section 4.02(c), (i) to the extent that the Borrower has elected pursuant to
Section 10.04(vi) to incur Indebtedness under the Second-Lien Loan Documents, an
amount equal to 100% of the Net Debt Proceeds from any issuance of the
Convertible Subordinated Notes shall be required to be applied as a mandatory
repayment of all outstanding Indebtedness incurred pursuant to the Second-Lien
Loan Documents in accordance with the terms thereof and (ii) to the extent that
the Borrower has not elected pursuant to Section 10.04 to incur Indebtedness
under the Second-Lien Loan Documents and the Net Debt Proceeds of the
Convertible Subordinated Notes have not been applied to finance, in part, the
Marble Acquisition by the date set forth in clause (K)(x)(i) of Section
10.04(ix), an amount equal to 100% of the Net Debt Proceeds of the Convertible
Subordinated Notes shall be applied on such date as a mandatory repayment of
outstanding Term Loans in accordance with the requirements of Sections 4.02(g)
and (h).”

 


2.             SECTION 8.13 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I)
INSERTING THE TEXT “(X)” IMMEDIATELY AFTER THE TEXT “EXCEPT FOR” APPEARING IN
THE SECOND SENTENCE OF SAID SECTION AND (II) INSERTING THE TEXT “AND (Y) THE
CONVERTIBLE SUBORDINATED NOTES (WHICH MAY BE EXCHANGED FOR SHARES OF THE
BORROWER’S COMMON STOCK IN ACCORDANCE WITH THE TERMS OF THE

 

--------------------------------------------------------------------------------


 


CONVERTIBLE SUBORDINATED NOTE INDENTURE AND THE TERMS OF THIS AGREEMENT)”
IMMEDIATELY AFTER THE TEXT “COMPENSATION PLAN” APPEARING AT THE END OF THE
SECOND SENTENCE OF SAID SECTION.


 


3.             SECTION 9.14(A)(VII) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) INSERTING THE TEXT “(X) EXCEPT AS OTHERWISE PROVIDED IN CLAUSE (Y) BELOW, “
IMMEDIATELY PRIOR TO THE TEXT “THE AGGREGATE CONSIDERATION FOR ALL PERMITTED
ACQUISITIONS CONSUMMATED DURING ANY FISCAL YEAR” AND (II) INSERTING THE TEXT
“AND (Y) THE AGGREGATE CONSIDERATION FOR THE MARBLE ACQUISITION SHALL NOT EXCEED
$240,000,000 (SUBJECT TO POST-CLOSING PURCHASE PRICE ADJUSTMENTS IN ACCORDANCE
WITH THE TERMS OF THE MARBLE ACQUISITION AGREEMENT)” IMMEDIATELY BEFORE THE
SEMI-COLON APPEARING AT THE END OF SAID SECTION.


 


4.             SECTION 9.14(A)(VIII) OF THE CREDIT AGREEMENT IS HEREBY AMENDED
BY DELETING THE TEXT “IS OTHERWISE PERMITTED PURSUANT TO SECTION 10.04(X)” AND
INSERTING THE TEXT “IS OTHERWISE PERMITTED PURSUANT TO SECTION 10.04(IX) OR (X)
“ IN LIEU THEREOF.


 


5.             SECTION 10.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I)
DELETING THE WORD “AND” APPEARING AT THE END OF CLAUSE (XVII) APPEARING IN SAID
SECTION, (II) DELETING THE PERIOD APPEARING AT THE END OF CLAUSE (XVIII) OF SAID
SECTION AND INSERTING THE TEXT “; AND” IN LIEU THEREOF AND (III) INSERTING THE
FOLLOWING NEW CLAUSE (XIX) IMMEDIATELY AFTER CLAUSE (XVIII) OF SAID SECTION:


 

“(xix)       if, and only if the Borrower elects, pursuant to Section 10.04(vi),
to enter into the Second-Lien Loan Documents, “silent second-priority” Liens
granted in favor of the collateral agent and lenders under the Second-Lien Loan
Documents on assets (and only on those assets) of the Borrower and the
Subsidiary Guarantors which secure (and on which Liens have been granted
pursuant to the Credit Documents to secure) the Obligations of the Borrower (or
the guarantees of such Obligations by the Subsidiary Guarantors) and are
expressly subject (and subordinate) to the Liens on such assets granted (or
purported to be granted) pursuant to any then existing, or any later executed,
Credit Documents; provided that (x) an intercreditor agreement, in form and
substance reasonably satisfactory to the Administrative Agent, shall be required
to be entered into concurrently with the entering into of the Second-Lien Loan
Documents with the collateral agent on behalf of the lenders under Second-Lien
Loan Documents, which intercreditor agreement (any such intercreditor agreement
being herein called an “Intercreditor Agreement”) shall contain, among other
things, Lien subordination provisions, limitations on the exercise of remedies
with respect to the collateral, limitations on certain rights of the lenders
under the Second-Lien Loan Documents as secured creditors (both in and out of
any bankruptcy context) and such other provisions as the Administrative Agent
may reasonably determine is necessary or desirable in connection therewith and
(y) the Administrative Agent shall have received (1) from the general counsel of
the Borrower, an opinion addressed to each Agent and each of the Lenders
covering general corporate matters as the Administrative Agent may reasonably
request and (2) from Shearman & Sterling LLP, special counsel to the Credit
Parties, an opinion addressed to each Agent and each of the Lenders covering
enforceability of any Intercreditor Agreement

 

2

--------------------------------------------------------------------------------


 

and such other matters incident to the transactions contemplated by the
Second-Lien Loan Documents as the Administrative Agent may reasonably request.”

 


6.             SECTION 10.02 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I)
DELETING THE WORD “AND” APPEARING AT THE END OF CLAUSE (XVII) APPEARING IN SAID
SECTION, (II) DELETING THE PERIOD APPEARING AT THE END OF CLAUSE (XVIII) OF SAID
SECTION AND INSERTING THE TEXT “; AND” IN LIEU THEREOF AND (III) INSERTING THE
FOLLOWING NEW CLAUSE (XIX) IMMEDIATELY AFTER CLAUSE (XVIII) OF SAID SECTION:


 

“(xix)  on or after the Preliminary Effective Date, the Borrower may enter into
a definitive asset purchase agreement with a seller previously identified to the
Administrative Agent and designated with the code-name “Marble” (such seller,
“Marble”) in respect of the Marble Acquisition (the “Marble Acquisition
Agreement”); provided that (i) the Marble Acquisition Agreement is in form and
substance reasonably satisfactory to the Administrative Agent and (ii) the
Marble Acquisition may not be consummated, and shall not constitute a Permitted
Acquisition, in each case, unless (1) each of the material conditions precedent
to the consummation of the Marble Acquisition as set forth in the Marble
Acquisition Agreement shall have been satisfied (or waived with the consent of
the Administrative Agent, which consent shall not be unreasonably withheld), (2)
there shall have been delivered to the Administrative Agent true and correct
copies of the Marble Acquisition Agreement and all other agreements and
documents to be entered into, or to be delivered in connection with the Marble
Acquisition Agreement (collectively, the “Marble Acquisition Documents”),
certified as such by an Authorized Officer of the Borrower, and the Marble
Acquisition Documents shall be in form and substance reasonably satisfactory to
the Administrative Agent and shall be in full force and effect (other than
immaterial documents which the Administrative Agent may reasonably approve), (3)
the Marble Acquisition Documents shall not have been amended in any material
respect adverse to the Administrative Agent or the Lenders without the consent
of the Administrative Agent and (4) the First Amendment Effective Date shall
have occurred.”

 


7.             SECTION 10.03 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I)
DELETING THE WORD “AND” APPEARING AT THE END OF CLAUSE (VI) APPEARING IN SAID
SECTION, (II) DELETING THE PERIOD APPEARING AT THE END OF CLAUSE (VII) OF SAID
SECTION AND INSERTING THE TEXT “; AND” IN LIEU THEREOF AND (III) INSERTING THE
FOLLOWING NEW CLAUSE (VIII) IMMEDIATELY AFTER CLAUSE (VII) OF SAID SECTION:


 

“(viii) on the terms and conditions provided in the Convertible Subordinated
Note Indenture, the Borrower may make cash payments to holders of the
Convertible Subordinated Notes after the election of any such holder to convert
Convertible Subordinated Notes held by it upon certain increases in the value of
the Borrower’s common stock; provided that, if any Revolving Loans are used to
make any such cash payments the Borrower shall be in compliance with each of the
Financial Covenants on a Pro Forma Basis after giving effect to the incurrence
of such Revolving Loans and the application of the proceeds thereof.”

 

3

--------------------------------------------------------------------------------


 


8.             SECTION 10.04(VI) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING SAID SECTION IN ITS ENTIRETY AND INSERTING THE FOLLOWING NEW SECTION
10.04(VI) IN LIEU THEREOF:


 

“(vi)        if, and only if the Borrower has not issued the Convertible
Subordinated Notes, Indebtedness of the Borrower under the Second-Lien Loan
Agreement and the other Second-Lien Loan Documents and of the Subsidiary
Guarantors under guarantees of the obligations of the Borrower under the
Second-Lien Loan Documents, in an aggregate principal amount (without
duplication in the case of such guaranteed amounts) not in excess of
$150,000,000 on the date such Indebtedness is incurred by the Borrower, so long
as (A) such Indebtedness is incurred in accordance with the requirements of the
definition of “Second-Lien Loan Agreement” appearing in Section 12.01 of this
Agreement, (B) 100% the Net Debt Proceeds from any such Indebtedness are applied
within 5 days of the incurrence of such Indebtedness to finance, in part, the
Marble Acquisition, (C) the Liens securing the Indebtedness under the
Second-Lien Loan Documents shall meet the requirements of Section 10.01(xix) and
all actions required to be taken in accordance therewith shall have been taken
(including, without limitation, the entering into of the Intercreditor
Agreement), in each case, to the reasonable satisfaction of the Administrative
Agent, (D) at the time of, and immediately after giving effect to, any
incurrence of Indebtedness under the Second-Lien Loan Documents, no Default or
Event of Default shall be in existence and (E) the Borrower shall have delivered
to the Administrative Agent a certificate of the Borrower’s Chief Financial
Officer certifying (and showing the calculations therefor in reasonable detail)
that the Borrower and its Subsidiaries shall be in compliance with the Financial
Covenants on a Pro Forma Basis after giving effect to the incurrence of
Indebtedness under the Second-Lien Loan Documents and the application of the
proceeds thereof on the date such Indebtedness is incurred.”

 


9.             SECTION 10.04(IX) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) INSERTING THE FOLLOWING TEXT AT THE END OF SUB-CLAUSE (C) OF SAID SECTION:


 


 “; PROVIDED THAT THE CONVERTIBLE SUBORDINATED NOTES MAY INCLUDE (X) MANDATORY
REDEMPTION AND/OR REPURCHASE PROVISIONS SO LONG AS NO SUCH MANDATORY REDEMPTION
AND/OR REPURCHASE PROVISION IS EXERCISABLE BY THE HOLDERS OF THE CONVERTIBLE
SUBORDINATED NOTES PRIOR TO THE EIGHT YEAR ANNIVERSARY OF THE ISSUANCE OF THE
CONVERTIBLE SUBORDINATED NOTES AND (Y) PROVISIONS AFFORDING THE HOLDERS OF THE
CONVERTIBLE SUBORDINATED NOTES THE RIGHT TO RECEIVE CASH PAYMENTS UPON THE
ELECTION OF SUCH HOLDERS TO CONVERT THEIR CONVERTIBLE SUBORDINATED NOTES UPON
THE OCCURRENCE OF CERTAIN INCREASES IN THE VALUE OF THE BORROWER’S COMMON STOCK,
THE BORROWER’S ISSUANCE OF RIGHTS TO PURCHASE ITS COMMON STOCK AT LESS THAN THE
THEN CURRENT MARKET PRICE THEREOF OR CERTAIN DISTRIBUTIONS BY THE BORROWER OF
ASSETS, DEBT SECURITIES OR RIGHTS TO PURCHASE ITS SECURITIES”,


 


(II) DELETING THE WORD “AND” APPEARING IMMEDIATELY BEFORE SUB-CLAUSE (J) OF SAID
SECTION AND INSERTING A COMMA (“,”) IN LIEU THEREOF AND (III) INSERTING THE
FOLLOWING TEXT IMMEDIATELY AFTER SUB-CLAUSE (J) OF SAID SECTION:

 

4

--------------------------------------------------------------------------------


 

“and (K) in the case of any Permitted Subordinated Debt evidenced by the
Convertible Subordinated Notes, (x) the Net Debt Proceeds of such Permitted
Subordinated Debt shall be applied (i) by June 30, 2005 to finance, in part, the
Marble Acquisition or to repay Term Loans in accordance with Section 4.02(c) or
(ii) to the extent the Marble Acquisition has been consummated prior to the
issuance of the Convertible Subordinated Notes and any Indebtedness under the
Second-Lien Loan Documents is outstanding at the time of the issuance of the
Convertible Subordinated Notes, as a mandatory repayment of all such
Indebtedness in accordance with the proviso of Section 4.02(c) (with any amounts
in excess of those required to be applied pursuant to clause (ii) above to be
retained by the Borrower) and (y) the aggregate amount of Indebtedness under the
Convertible Subordinated Notes does not at any time exceed $175,000,000 plus the
aggregate amount of accreted original issue discount in respect of the
Convertible Subordinated Notes at such time.”

 


10.           SECTION 10.05(II) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE TEXT “EXCEPT FOR THE (X) NET DEBT PROCEEDS RECEIVED FROM THE
ISSUANCE OF THE CONVERTIBLE SUBORDINATED NOTES (TO THE EXTENT PERMITTED TO BE
HELD PURSUANT TO CLAUSE (K) OF SECTION 10.04(IX)) AND (Y) THE NET DEBT PROCEEDS
FROM THE INCURRENCE OF LOANS PURSUANT TO THE SECOND-LIEN LOAN AGREEMENT (TO THE
EXTENT PERMITTED TO BE HELD PURSUANT TO CLAUSE (B) OF SECTION 10.04(VI)),” 
IMMEDIATELY AFTER THE TEXT “; PROVIDED THAT” APPEARING IN SAID SECTION.


 


11.           SECTION 10.12(I) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I)
DELETING THE WORD “OR” APPEARING IMMEDIATELY AFTER SUB-CLAUSE (B) OF SAID
SECTION AND INSERTING A COMMA (“,”) IN LIEU THEREOF, (II) INSERTING THE
FOLLOWING TEXT IMMEDIATELY AFTER THE TEXT “PERMITTED SUBORDINATED DEBT”
APPEARING IN SUB-CLAUSE (C) OF SUCH SECTION:


 


“; PROVIDED THAT (I) OUTSTANDING PERMITTED SUBORDINATED DEBT MAY BE REFINANCED
WITH NEW ISSUANCES OF PERMITTED SUBORDINATED DEBT AND (II) ON THE TERMS AND
CONDITIONS PROVIDED IN THE CONVERTIBLE SUBORDINATED NOTE INDENTURE, THE
CONVERTIBLE SUBORDINATED NOTES MAY BE CONVERTED INTO CASH AND/OR COMMON STOCK OF
THE BORROWER AT THE OPTION OF HOLDERS THEREOF UPON CERTAIN INCREASES IN VALUE OF
THE BORROWER’S COMMON STOCK (ALTHOUGH IF ANY REVOLVING LOANS ARE TO BE INCURRED
TO FINANCE ANY SUCH CONVERSION, THE BORROWER SHALL BE IN COMPLIANCE WITH EACH OF
THE FINANCIAL COVENANTS ON A PRO FORMA BASIS AFTER GIVING EFFECT TO THE
INCURRENCE OF SUCH REVOLVING LOANS AND THE APPLICATION OF THE PROCEEDS
THEREOF);”


 


AND (III) INSERTING THE TEXT “OR (D) ANY INDEBTEDNESS EVIDENCED BY ANY
SECOND-LIEN LOAN DOCUMENT; PROVIDED THAT THE INDEBTEDNESS UNDER THE SECOND-LIEN
LOAN DOCUMENTS MAY BE REPAID IN FULL WITH THE PROCEEDS OF PERMITTED SUBORDINATED
DEBT (INCLUDING, WITHOUT LIMITATION, THE CONVERTIBLE SUBORDINATED NOTES)”
IMMEDIATELY FOLLOWING SUB-CLAUSE (C) OF SAID SECTION.


 


12.           SECTION 10.12(II) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE TEXT “, ANY SECOND-LIEN LOAN DOCUMENT (EXCEPT AS EXPRESSLY SET
FORTH IN THE INTERCREDITOR AGREEMENT)” IMMEDIATELY AFTER THE TEXT “EXISTING
SENIOR SUBORDINATED NOTE DOCUMENT” APPEARING IN SAID SECTION.

 

5

--------------------------------------------------------------------------------


 


13.           SECTION 10.13 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I)
DELETING THE WORD “AND” APPEARING IMMEDIATELY BEFORE CLAUSE (XI) OF SAID SECTION
AND INSERTING A COMMA (“,”) IN LIEU THEREOF AND (II) INSERTING THE TEXT “AND
(XII) THE SECOND-LIEN LOAN DOCUMENTS” IMMEDIATELY AFTER CLAUSE (XI) OF SAID
SECTION.


 


14.           SECTION 10 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING
THE FOLLOWING NEW SECTION 10.20 IMMEDIATELY AFTER SECTION 10.19 THEREOF:


 

“10.20  Limitations on Specified Corporate Transactions Relating to the
Convertible Subordinated Note Indenture.  The Borrower will not distribute to
the holders of its common stock (i) any rights entitling such holders to
purchase the Borrower’s common stock at less than the then current market price
thereof or (ii) any of the Borrower’s assets, debt securities or rights to
purchase the Borrower’s securities, in any such case if such action would give
rise to the right of the holders of the Convertible Subordinated Notes to
convert the Convertible Subordinated Notes into cash (or would require any cash
payment to be made by the Borrower in connection with such conversion).”

 


15.           SECTION 11 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) ADDING
THE WORD “OR” IMMEDIATELY AT THE END OF SECTION 11.10 AND (II) INSERTING THE
FOLLOWING NEW SECTION 11.11 IMMEDIATELY AFTER SECTION 11.10 THEREOF:


 


“11.11     INTERCREDITOR AGREEMENT.  AFTER THE EXECUTION AND DELIVERY THEREOF
AND PRIOR TO THE TERMINATION THEREOF IN ACCORDANCE WITH THE TERMS OF SUCH
INTERCREDITOR AGREEMENT, ANY INTERCREDITOR AGREEMENT OR ANY PROVISION THEREOF
SHALL CEASE TO BE IN FULL FORCE AND EFFECT, OR ANY LIEN SECURING OR PURPORTING
TO SECURE INDEBTEDNESS OR OTHER OBLIGATIONS OWING UNDER THE SECOND-LIEN LOAN
DOCUMENTS SHALL, FOR ANY REASON, CEASE TO BE SUBORDINATED TO THE LIENS CREATED
UNDER THE SECURITY DOCUMENTS SECURING (OR PURPORTING TO SECURE) THE OBLIGATIONS
DESCRIBED THEREIN (INCLUDING, WITHOUT LIMITATION, THE OBLIGATIONS UNDER THIS
AGREEMENT);”


 


16.           THE DEFINITION OF “CREDIT DOCUMENTS” APPEARING IN SECTION 12.01 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) DELETING THE WORD “AND” APPEARING
IMMEDIATELY BEFORE THE TEXT “EACH SECURITY DOCUMENT” AND INSERTING A COMMA (“,”)
IN LIEU THEREOF AND (II) INSERTING THE TEXT “AND, UNTIL THE TERMINATION THEREOF
IN ACCORDANCE WITH ITS TERMS, ANY INTERCREDITOR AGREEMENT” IMMEDIATELY PRECEDING
THE PERIOD AT THE END OF SAID DEFINITION.


 


17.           THE DEFINITION OF “MATERIAL PERMITTED ACQUISITION” APPEARING IN
SECTION 12.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING THE TEXT
“(INCLUDING, WITHOUT LIMITATION, THE MARBLE ACQUISITION)” IMMEDIATELY AFTER THE
FIRST INSTANCE OF THE TEXT “PERMITTED ACQUISITION” APPEARING IN SAID DEFINITION.


 


18.           THE DEFINITION OF “PERMITTED ACQUISITION” APPEARING IN SECTION
12.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) DELETING THE TEXT
“SECTION 10.04(X)” APPEARING IN CLAUSE (A) OF SAID DEFINITION AND INSERTING THE
TEXT “SECTION 10.04(IX) OR (X)” IN LIEU THEREOF AND (II) DELETING THE LAST
SENTENCE THEREOF IN ITS ENTIRETY AND INSERTING THE FOLLOWING NEW SENTENCE IN
LIEU THEREOF:

 

6

--------------------------------------------------------------------------------


 

“Notwithstanding anything to the contrary contained in the immediately preceding
sentence, (x) an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement and (y) on and
after the First Amendment Effective Date, the Marble Acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement; provided that
such acquisition is consummated in accordance with Section 9.14 and Section
10.02(xix).”

 


19.           THE DEFINITION OF “PERMITTED SUBORDINATED DEBT” APPEARING IN
SECTION 12.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING THE TEXT
“(INCLUDING, WITHOUT LIMITATION, THE CONVERTIBLE SUBORDINATED NOTES)”
IMMEDIATELY AFTER THE TEXT “UNSECURED SUBORDINATED DEBT SECURITIES” APPEARING IN
SAID DEFINITION.


 


20.           SECTION 12.01 OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY
INSERTING THE FOLLOWING NEW DEFINITIONS IN THE APPROPRIATE ALPHABETICAL ORDER:


 

“Convertible Subordinated Note Documents” shall mean the Convertible
Subordinated Note Indenture and all other documents executed and delivered with
respect to the Convertible Subordinated Notes and the Convertible Subordinated
Note Indenture, as in effect on the date of the issuance of the Convertible
Subordinated Notes and as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.

 

“Convertible Subordinated Note Indenture” shall mean that certain Indenture,
among the Borrower and the Trustee thereunder, as in effect on the date of the
issuance of the Convertible Subordinated Notes and as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

 

“Convertible Subordinated Notes” shall mean the Borrower’s convertible debt
securities issued pursuant to the Convertible Subordinated Note Indenture (which
for the avoidance of doubt shall constitute “Permitted Subordinated Debt” to the
extent issued in accordance with the definition thereof and Section 10.04(ix),
in each case as amended by the First Amendment).

 

“First Amendment” shall mean the First Amendment to this Agreement, dated as of
February 23, 2005, among the Borrower, the Administrative Agent and the Lenders
party thereto.

 

“First Amendment Effective Date” shall have the meaning provided in the First
Amendment.

 

“Intercreditor Agreement” shall have the meaning provided in Section 10.01(xix).

 

“Preliminary Effective Date” shall have the meaning provided in the First
Amendment.

 

7

--------------------------------------------------------------------------------


 

“Marble” shall have the meaning provided in Section 10.02(xix).

 

“Marble Acquisition” shall mean the acquisition of assets from Marble consisting
of, with certain exceptions, all of the assets relating to (i) two wholesale
food and non-food distribution centers owned by Marble or certain of its
subsidiaries (the “Marble Distribution Centers”) and the wholesale food and
non-food distribution business conducted by Marble and/or certain of its
subsidiaries out of the Marble Distribution Centers and an additional leased
warehouse, in each case, as further described in the Marble Acquisition
Agreement, (ii) two retail grocery stores leased by Marble and/or its affiliates
and the retail grocery business conducted therefrom, in each case, as further
described in the Marble Acquisition Agreement and (iii) the general merchandise
and health and beauty care products distribution business of Marble involving
customers of the Marble Distribution Centers, as further described in the Marble
Acquisition Agreement.

 

“Marble Acquisition Agreement” shall have the meaning provided in Section
10.02(xix).

 

“Marble Acquisition Documents” shall have the meaning provided in Section
10.02(xix).

 

“Marble Distribution Centers” shall have the meaning provided in the definition
of Marble Acquisition.

 

“Second-Lien Loan Agreement” shall mean the credit agreement governing any loans
or other extensions of credit incurred pursuant to Section 10.04(vi) which
credit agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent, as in effect on the date such credit agreement is entered
into by the parties thereto and as same may be amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.

 

“Second-Lien Loan Documents” shall mean the Second-Lien Loan Agreement, any
Intercreditor Agreement and each other agreement, note, guaranty or security
document entered in connection with, or evidencing, any Indebtedness incurred
pursuant to Section 10.04(vi), in each case, in form and substance reasonably
satisfactory to the Administrative Agent and as in effect on the date each of
the respective agreements, notes, guaranties or security documents are entered
into by the parties thereto and as same may be amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.

 


21.           SECTION 14 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING
THE FOLLOWING NEW SECTION 14.19 IMMEDIATELY AFTER SECTION 14.18 THEREOF:


 

“14.19  Intercreditor Agreement; Etc.  Each Lender and each other Secured
Creditor hereby agrees that (i) the Administrative Agent, the Collateral Agent,
the Borrower and the Subsidiary Guarantors shall be permitted to (and are hereby
authorized to) enter into amendments (and/or amend and restate) the Security
Documents and/or enter into new additional Security Documents, in each case to
provide for a “silent second priority” security interest in the Collateral to be

 

8

--------------------------------------------------------------------------------


 

granted in favor of the collateral agent under the Second-Lien Loan Documents
for its benefit and for the benefit of the lenders thereunder, (ii) the
Collateral Agent and the Administrative Agent are hereby authorized to enter
into any Intercreditor Agreement (in form and substance reasonably satisfactory
to the Administrative Agent) as agent for the Secured Creditors, as contemplated
by Section 10.04(vi), and to take such other actions in connection therewith as
are deemed reasonably necessary or appropriate by the Administrative Agent and
the Collateral Agent, (iii) the Administrative Agent and the Collateral Agent
are hereby authorized to execute and deliver any additional documentation that
may be necessary or desirable in the discretion of the Administrative Agent
and/or Collateral Agent in connection with the transactions contemplated by the
First Amendment and (iv) neither the Administrative Agent nor the Collateral
Agent shall be liable to such Lender or Secured Creditor, as the case may be,
for any action taken pursuant to this Section 14.19 absent gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

II.                    Miscellaneous Provisions:

 


1.             IN ORDER TO INDUCE THE LENDERS TO ENTER INTO THIS FIRST
AMENDMENT, THE BORROWER HEREBY REPRESENTS AND WARRANTS THAT, BOTH BEFORE AND
AFTER GIVING EFFECT TO THIS FIRST AMENDMENT, (X) NO DEFAULT OR EVENT OF DEFAULT
EXISTS ON THE PRELIMINARY EFFECTIVE DATE OR THE FIRST AMENDMENT EFFECTIVE DATE
(AS DEFINED BELOW) AND (Y) ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON THE PRELIMINARY EFFECTIVE DATE AND THE FIRST
AMENDMENT EFFECTIVE DATE WITH THE SAME EFFECT AS THOUGH SUCH REPRESENTATIONS AND
WARRANTIES HAD BEEN MADE ON AND AS OF SUCH DATE (IS BEING UNDERSTOOD THAT ANY
REPRESENTATION OR WARRANTY MADE AS OF A SPECIFIC DATE SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF SUCH SPECIFIC DATE).


 


2.             THIS FIRST AMENDMENT IS LIMITED AS SPECIFIED AND SHALL NOT
CONSTITUTE A MODIFICATION, ACCEPTANCE OR WAIVER OF ANY OTHER PROVISION OF THE
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT, AND THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY RESERVE ALL OF THEIR RIGHTS AND REMEDIES OTHERWISE AVAILABLE
TO THEM UNDER THE CREDIT AGREEMENT, THE CREDIT DOCUMENTS AND APPLICABLE LAW.


 


3.             THIS FIRST AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH
OF WHICH COUNTERPARTS WHEN EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL
OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.  A COMPLETE SET
OF COUNTERPARTS SHALL BE LODGED WITH THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


4.             THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.


 


5.             THIS FIRST AMENDMENT SHALL BECOME EFFECTIVE AS TO THE AMENDMENTS
CONTAINED IN SECTION I.6 OF THIS FIRST AMENDMENT ON THE DATE (THE “PRELIMINARY
EFFECTIVE DATE”) WHEN THE BORROWER AND THE REQUIRED LENDERS SHALL HAVE SIGNED A
COUNTERPART HEREOF (WHETHER THE SAME OR DIFFERENT COUNTERPARTS) AND SHALL HAVE
DELIVERED (INCLUDING BY WAY OF FACSIMILE

 

9

--------------------------------------------------------------------------------


 


TRANSMISSION) THE SAME TO THE ADMINISTRATIVE AGENT AT THE NOTICE OFFICE.


 


6.             THIS FIRST AMENDMENT SHALL BECOME EFFECTIVE AS TO ALL AMENDMENTS
CONTAINED IN ARTICLE I OF THIS FIRST AMENDMENT (OTHER THAN SECTION I.6 OF THIS
FIRST AMENDMENT WHICH SHALL BECOME EFFECTIVE AS PROVIDED IN SECTION II.5 OF THIS
FIRST AMENDMENT) ON THE DATE (THE “FIRST AMENDMENT EFFECTIVE DATE”) WHEN:


 

(i)            the Preliminary Effective Date shall have occurred;

 

(ii)           the Marble Acquisition Agreement (as defined in Section I.6 of
this First Amendment) shall have been duly executed and delivered by the parties
thereto;

 

(iii)          if the Convertible Subordinated Notes (as defined in Section I.20
of this First Amendment) are to be issued to (1) finance, in part, the Marble
Acquisition (as defined in Section I.20 of this First Amendment) or (2) to repay
Term Loans in accordance with Section 4.02(c) of the Credit Agreement (as in
effect after giving effect to this First Amendment), the Borrower shall have
delivered true and correct copies of the Convertible Subordinated Note Documents
(as defined in Section I.20 of this First Amendment), certified as such by an
Authorized Officer of the Borrower and the Convertible Subordinated Note
Documents shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall be in full force and effect (other than
immaterial documents which the Administrative Agent may reasonably approve);

 

(iv)          if loans under the Second-Lien Loan Documents (as defined in
Section I.20 of this First Amendment) are to be incurred to finance, in part,
the Marble Acquisition, the Borrower shall have delivered true and correct
copies of the Second-Lien Loan Documents (as defined in Section I.20 of this
First Amendment), certified as such by an Authorized Officer of the Borrower and
the Second-Lien Loan Documents shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall be in full force and effect
(other than immaterial documents which the Administrative Agent shall reasonably
approve); and

 

(v)           the Borrower shall have paid to the Administrative Agent all fees,
costs and expenses (including, without limitation, the reasonable legal fees and
expenses of White & Case LLP) payable to the Administrative Agent to the extent
then due.

 


7.             NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS FIRST
AMENDMENT (OR IN THE CREDIT AGREEMENT AFTER GIVING EFFECT TO THIS FIRST
AMENDMENT), THE PARTIES HERETO AGREE THAT THE AGREEMENTS, AMENDMENTS, WAIVERS,
CONSENTS AND MODIFICATIONS MADE TO, OR IN RESPECT OF, THE CREDIT AGREEMENT
HEREUNDER PURSUANT TO ARTICLE I OF THIS AMENDMENT (OTHER THAN SECTION 5 OF SUCH
ARTICLE) SHALL BE RESCINDED AND OF NO FURTHER FORCE AND EFFECT ON JUNE 30, 2005,
UNLESS ON OR PRIOR TO SUCH DATE (X) THE MARBLE ACQUISITION HAS BEEN CONSUMMATED
OR (Y) THE CONVERTIBLE NOTES SHALL HAVE BEEN ISSUED AND THE NET DEBT PROCEEDS
THEREOF HAVE BEEN APPLIED TO REPAY TERM LOANS IN ACCORDANCE WITH SECTION 4.02(C)
(AS IN EFFECT AFTER GIVING EFFECT TO THIS FIRST AMENDMENT).


 


8.             FROM AND AFTER THE FIRST AMENDMENT EFFECTIVE DATE, ALL REFERENCES
IN THE CREDIT AGREEMENT AND EACH OF THE CREDIT DOCUMENTS TO THE CREDIT AGREEMENT
SHALL BE DEEMED TO BE REFERENCES TO THE CREDIT AGREEMENT AS AMENDED HEREBY.

 

* * *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.

 

 

NASH-FINCH COMPANY

 

 

 

 

 

By:

  /s/  LeAnne M. Stewart

 

 

 

Title: Senior Vice President and Chief

 

 

Financial Officer

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, Individually and as

 

Administrative Agent

 

 

 

 

 

By:

  /s/  Scottye Lindsey

 

 

 

Title: Director

 

 

 

By:

  /s/  Carin Keegan

 

 

 

Title: Vice President

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

 

By:

  /s/  Robert M. Kadlick

 

 

 

Title: Duly Authorized Signatory

 

 

 

 

 

HARRIS TRUST AND SAVINGS BANK

 

 

 

 

 

By:

  /s/  Michael Johns

 

 

 

Title: Vice-President

 

[Signature Page to First Amendment to Nash-Finch Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK

 

 

 

 

 

By:

  /s/  Patrick M. Pastore

 

 

 

Title: Senior Vice President

 

 

 

 

 

COÖPERATIEVE CENTRALE

 

RAIFFEISEN-BOERENLEENBANK

 

B.A., “RABOBANK

 

INTERNATIONAL”, NEW YORK

 

BRANCH

 

 

 

 

 

By:

  /s/  Ivan Rodriguez

 

 

 

Title: Vice President

 

 

 

By:

  /s/  Brett Delfino

 

 

 

Title: Executive Director

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

  /s/  Kent A. Paulson

 

 

 

Title: Vice President

 

 

 

 

 

GRAYSON & CO

 

By: Boston Management and Research as

 

Investment Advisor

 

 

 

 

 

By:

  /s/  Michael B. Botthof

 

 

 

Title: Vice President

 

[Signature Page to First Amendment to Nash-Finch Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SENIOR DEBT PORTFOLIO

 

By: Boston Management and Research as

 

Investment Advisor

 

 

 

 

 

By:

  /s/  Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

FIRST TRUST/FOUR CORNERS SENIOR

 

FLOATING RATE INCOME FUND II

 

By: Four Corners Capital Management,

 

LLC As Sub-Adviser

 

 

 

 

 

By:

  /s/  Vijay Srinivasan

 

 

 

Title: Assistant Vice President

 

 

 

 

 

FORTRESS PORTFOLIO TRUST

 

By: Four Corners Capital Management,

 

LLC As Investment Manager

 

 

 

 

 

By:

  /s/  Vijay Srinivasan

 

 

 

Title: Assistant Vice President

 

 

 

 

 

FOUR CORNERS CLO 2005-1, LTD.

 

By: Four Corners Capital Management,

 

LLC As Collateral Manager

 

 

 

 

 

By:

  /s/  Vijay Srinivasan

 

 

 

Title: Assistant Vice President

 

[Signature Page to First Amendment to Nash-Finch Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SEMINOLE FUNDING LLC

 

 

 

 

 

By:

  /s/  Meredith J. Koslick

 

 

 

Title: Assistant Vice President

 

 

 

 

 

EATON VANCE INSTITUTIONAL

 

SENIOR LOAN FUND

 

By: Eaton Vance Management as

 

Investment Advisor

 

 

 

 

 

By:

  /s/  Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

CONSTANTINUS EATON VANCE CDO

 

V, LTD.

 

By: Eaton Vance Management as

 

Investment Advisor

 

 

 

 

 

By:

  /s/  Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

EATON VANCE CDO VI LTD.

 

By: Eaton Vance Management as

 

Investment Advisor

 

 

 

 

 

By:

  /s/  Michael B. Botthof

 

 

 

Title: Vice President

 

[Signature Page to First Amendment to Nash-Finch Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE NORINCHUKIN BANK, NEW

 

YORK BRANCH, through State Street

 

Bank and Trust Company N.A. as

 

Fiduciary Custodian

 

By: Eaton Vance Management Attorney-

 

in-fact

 

 

 

 

 

By:

  /s/  Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

EATON VANCE CDO III, LTD.

 

By: Eaton Vance Management as

 

Investment Advisor

 

 

 

 

 

By:

  /s/  Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

TOLLI & CO.

 

By: Eaton Vance Management as

 

Investment Advisor

 

 

 

 

 

By:

  /s/  Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

EATON VANCE VT FLOATING RATE

 

INCOME FUND

 

By: Eaton Vance Management as

 

Investment Advisor

 

 

 

 

 

By:

  /s/  Michael B. Botthof

 

 

 

Title: Vice President

 

[Signature Page to First Amendment to Nash-Finch Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ALZETTE EUROPEAN CLO S.A.

 

By: INVESCO Senior Secured

 

Management, Inc. As Collateral Manager

 

 

 

 

 

By:

  /s/  Scott Baskind

 

 

 

Title: Authorized Signatory

 

 

 

 

 

CHAMPLAIN CLO, LTD.

 

By: INVESCO Senior Secured

 

Management, Inc. As Collateral Manager

 

 

 

 

 

By:

  /s/  Scott Baskind

 

 

 

Title: Authorized Signatory

 

 

 

 

 

CHARTER VIEW PORTFOLIO

 

By: INVESCO Senior Secured

 

Management, Inc. As Investment Advisor

 

 

 

 

 

By:

  /s/  Scott Baskind

 

 

 

Title: Authorized Signatory

 

 

 

 

 

DIVERSIFIED CREDIT PORTFOLIO
LTD.

 

By: INVESCO Senior Secured

 

Management, Inc. As Investment Adviser

 

 

 

 

 

By:

  /s/  Scott Baskind

 

 

 

Title: Authorized Signatory

 

[Signature Page to First Amendment to Nash-Finch Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

AIM FLOATING RATE FUND

 

By: INVESCO Senior Secured

 

Management, Inc. As Sub-Adviser

 

 

 

 

 

By:

  /s/  Scott Baskind

 

 

 

Title: Authorized Signatory

 

 

 

 

 

INVESCO EUROPEAN CDO I S.A.

 

By: INVESCO Senior Secured

 

Management, Inc. As Collateral Manager

 

 

 

 

 

By:

  /s/  Scott Baskind

 

 

 

Title: Authorized Signatory

 

 

 

 

 

LOAN FUNDING IX LLC, for itself or as

 

agent for Corporate Loan Funding IX

 

LLC

 

By: INVESCO Senior Secured

 

Management, Inc. As Portfolio Manager

 

 

 

 

 

By:

  /s/  Scott Baskind

 

 

 

Title: Authorized Signatory

 

 

 

 

 

SEQUILS-LIBERTY, LTD.

 

By: INVESCO Senior Secured

 

Management, Inc. As Collateral Manager

 

 

 

 

 

By:

  /s/  Scott Baskind

 

 

 

Title: Authorized Signatory

 

[Signature Page to First Amendment to Nash-Finch Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PETRUSSE EUROPEAN CLO S.A.

 

By: INVESCO Senior Secured

 

Management, Inc. As Collateral Manager

 

 

 

 

 

By:

  /s/  Scott Baskind

 

 

 

Title: Authorized Signatory

 

 

 

 

 

SARATOGA CLO I, LIMITED

 

By: INVESCO Senior Secured

 

Management, Inc. As Asset Manager

 

 

 

 

 

By:

  /s/  Scott Baskind

 

 

 

Title: Authorized Signatory

 

 

 

 

 

LA SALLE BANK N.A.

 

 

 

 

 

By:

  /s/  Ward Nixon

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI,

 

LTD., CHICAGO BRANCH

 

 

 

 

By:

  /s/  Patrick McCue

 

 

 

Title: Vice President & Manager

 

[Signature Page to First Amendment to Nash-Finch Credit Agreement]

 

--------------------------------------------------------------------------------